Case:19-05891-ESL7 Doc#:188 Filed:12/16/20 Entered:12/16/20 11:44:59                 Desc: Main
                           Document Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

       IN THE MATTER OF                            CASE NO.: 19-05891 ESL

       NEW ENERGY CONSULTANTS                      CHAPTER 7
       & CONTRACTORS LLC

       DEBTORS



              NOTICE OF MOTION BY CREDITOR DIRECT RELIEF
        PURSUANT TO RULE 2004 FOR THE DEBTOR’S EXAMINATION AND
                      PRODUCTION OF DOCUMENTS


 NOW COMES Creditor Direct Relief, one of the largest creditors in the present case, that
 requests,production of documents pursuant toRule 2004 of the Federal Rules of Bankruptc
 y Procedure, for a production of documents.
 That pursuant to Local Rule of Bankruptcy Procedure 4002-3. The undersigned attorney in
 representation of Direct Relief filed the present notice and a in support of the
 present motion files the Memorandum of Law in support. Pursuant to Local Rule 2004-1(d).

                                           NOTICE

        Any party who objects to the examination shall serve and file an objection or motion for

 protective order with the United States Bankruptcy Court for the District of Puerto Rico within

 fourteen (14) days of service of this Motion for a Fed. R. Bankr. P. 2004 Examination, and three

 (3) additional days if you were served by mail, pursuant to Fed. R. Bankr. P. 9006(f). If no

 objection or motion for protective order is timely filed, the court may grant the motion for
  Case:19-05891-ESL7 Doc#:188 Filed:12/16/20 Entered:12/16/20 11:44:59                   Desc: Main
                                    Document Page 2 of 2
examination without further notice or a hearing.

      WHEREFORE, it is respectfully requested from this Honorable Court to grant the
present motion and authorize the examination and production of documents under Rule
2004.

      I HEREBY CERTIFY that the foregoing document has been filed using the CM/ECF
electronic filing system which will give notice to all CM/ECF participants, and by regular mail
to debtors, and all creditors and parties in interest as per the master address list.
                                                             th
   RESPECTFULLY SUBMITTED in San Juan, Puerto Rico, 16 day of December 2020.


                                       JPC LAW OFFICE
                                 Jose M Prieto Carballo, Esq.
                                       P.O. Box 363565
                                  San Juan, P.R. 00936-3565
                          Tel (787) 607-2066 & Tel (787) 607-2166
                                      jpc@jpclawpr.com

                                By: /s/ Jose M Prieto Carballo
